DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the externally threaded rod portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the externally threaded rod portion” will be interpreted as “the externally threaded rod” as recited in line 5 of claim 1.
It is noted that depending claims 2-7 are also rejected under 35 U.S.C. 112(b) as it depends from independent claim 1.
Claim 2, line 1 recites “the screw arrangement”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the screw arrangement” will be interpreted as “the screw mechanism” as recited in line 3 of claim 1. 

Claim 6 recites “the alignment of the second and third channels” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.    
Claim 8, line 13 recites “the externally threaded rod portion”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the externally threaded rod portion” will be interpreted as “the externally threaded rod” as recited in line 8 of claim 8.
  Claim 8, line 33 recites in part “…configured to insert through a guide hole”.  It is unclear whether “a guide hole” is referring to a guide hole from the first set of guide holes disclosed in claim 8, a guide hole from the second set of guide holes disclosed in claim 8, or if a new guide hole is being claimed.
It is noted that depending claims 9-14 are also rejected under 35 U.S.C. 112(b) as it depends from independent claim 8.
Claim 9, lines 1  and 2 recite “the screw arrangement”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the screw arrangement” will be interpreted as “the screw mechanism” as recited in lines 5-6 of claim 8.  
Claim 9, lines 3- 4 recite in part “…have been fixed to the first and second concentric shafts through guide holes.”  It is unclear whether “guide holes” are referring to the first set of guide holes disclosed in claim 8, the second set of guide holes disclosed in claim 8, or if new guide holes are being claimed.

Claim 17 recites “a second arm” in line 1.  It is unclear how a second arm is being recited when a first arm has not been previously claimed.  For the purpose of examining the claim, claim 17 will depend from claim 16.
Claim 18, lines 1 and 2 recite “the screw arrangement”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the screw arrangement” will be interpreted as “the screw mechanism” as recited in line 4 of claim 15.  
Claim 18, lines 3- 4 recite in part “…have been fixed to the first and second concentric shafts through guide holes.”  It is unclear whether “guide holes” are referring to the guide hole of the first concentric shaft disclosed in claim 8, or if new guide holes are being claimed.
Claim 19, line 1 recites “the differential angle”. There is insufficient antecedent basis for this limitation in the claim.   
Claim 20, lines 4-5 recites “the first concentric shaft”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first concentric shaft” will be interpreted as “the proximal concentric shaft”.  
Claim 20, line 5 recites “the proximal and distal concentric shafts including proximal and distal holes”.  It is unclear whether the proximal concentric shaft includes a proximal hole and a distal hole, and the distal concentric shaft includes a proximal hole and a distal hole, or if the proximal concentric shaft includes a proximal hole(s) and the distal concentric shaft includes distal hole(s).
Claim 20, line 8 recites “the proximal end of the proximal concentric shaft”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the 
Claim 20, lines 8-9 recite “the distal end of the distal concentric shaft”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the distal end of the distal concentric shaft” will be interpreted as “a distal end of the distal concentric shaft”.       
	Claim 20, line 13 recites “attaching a compressive intramedullary rod”.  It is unclear whether “a compressive intramedullary rod” is referring the compressive intramedullary rod disclosed in line 1 of claim 20, or if it is referring to a new compressive intramedullary rod.  For the purpose of examining the claim, “attaching a compressive intramedullary rod” will be interpreted as “attaching the compressive intramedullary rod”.
	Claim 20, lines 15-16 recite “the path of the guide wire”.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 20, line 18 recites “attaching distal concentric shaft”.  It is unclear whether “distal concentric shaft” is referring to the distal concentric shaft disclosed in line 3 of claim 20, or if it is referring to a new distal concentric shaft.  For the purpose of examining the claim, “attaching distal concentric shaft” will be interpreted as “attaching the distal concentric shaft”.
	Claim 20, lines 18-19 recites “implanting distal fixation screws through distal holes”.  It is unclear whether “distal holes” is referring to distal holes disclosed in line 5 of claim 20, or if it is referring to new distal holes.  For the purpose of examining the claim, “implanting distal fixation screws through distal holes” will be interpreted as “implanting distal fixation screws through the distal holes”.

Claim 20, lines 27-28 recite “through second proximal hole”.  It is unclear whether “second proximal hole” is referring to the proximal hole disclosed in line 5 of claim 20, or if it referring to a new proximal hole.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool (U.S. Publication No.2012/0209265 A1).
	Regarding claim 15, Pool discloses a deployment system for implanting a compressive intramedullary rod in a bone during a fracture repairing process of the bone, the compressive intramedullary rod (see intramedullary lengthening device 100 in Figure 1) comprising first and second concentric shafts configured to engage with each other in a telescopic manner along a 
	Regarding claims 16 and 17, Pool further discloses a first arm and a second arm coupled to the hex key for facilitating implant attachment (threads on screw fasteners 116, see end of para.0048).
	Regarding claim 18, Pool discloses wherein the screw mechanism (136) is referred to as a compressive element, as the screw arrangement pulls the first and second concentric shafts together to create a compression of a bone, once corresponding bone fragments have been fixed to the first and second concentric shafts (see para.0050).


    PNG
    media_image1.png
    599
    450
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    764
    504
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 1-14 and 20 are allowable once the 35 U.S.C. 112(b) rejections discussed above have been addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773